Citation Nr: 1015953	
Decision Date: 04/30/10    Archive Date: 05/06/10

DOCKET NO.  07-35 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel







INTRODUCTION

The Veteran had active service from June 1990 to June 1994, 
with service in support of Operation Desert Shield/Storm from 
August 1990 to June 1994.   

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of May 2007 by the 
Department of Veterans Affairs (VA) Montgomery, Alabama, 
Regional Office (RO).

The Veteran requested a Travel Board hearing in connection 
with the current claim.  The hearing was scheduled for April 
2010, but the Veteran failed to report for the hearing and 
made no attempt to reschedule the hearing.  Thus, the case 
will be processed as though the Veteran's request for a 
Travel Board hearing had been withdrawn.  38 C.F.R. § 
20.704(d) (2009). 


FINDING OF FACT

Resolving all doubt in the Veteran's favor, his tinnitus is 
related to his active military service.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for 
tinnitus are met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran in this case contends that his currently 
diagnosed tinnitus is related to service.  In particular, the 
Veteran alleges that he experienced ringing in the ears as a 
result of his work on the flight line in the United States 
Air Force.  See November 2007 substantive appeal.  Service 
personnel records (SPRs) associated with the claims file 
identified the Veteran's military occupational specialty 
(MOS) as "2F051," fuels journeyman.  See DD Form 214.

I.  Establishing Service Connection

Service connection may be granted for disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 2002).  Establishing service connection requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability. Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303(a) (2009). 

Service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. 3.303(d).  
Presumptive periods are not intended to limit service 
connection to diseases so diagnosed when the evidence 
warrants direct service connection.  The presumptive 
provisions of the statute and Department of Veterans Affairs 
regulations implementing them are intended as liberalizations 
applicable when the evidence would not warrant service 
connection without their aid.  38 C.F.R. § 3.303(d).  
According to 38 C.F.R. § 3.309(a) (2009), service connection 
for certain disabilities, including organic diseases of the 
nervous system, may be granted on a presumptive basis if 
manifested to a compensable degree within one year after 
separation from service.

The Board acknowledges that in cases where, as here, the 
Veteran's service treatment records (STRs) have been lost or 
destroyed, the Board has a heightened duty to consider and 
discuss the evidence of record and supply well-reasoned bases 
for its decision as a consequence of the Veteran's missing 
STRs.  Washington v. Nicholson, 19 Vet. App. 362, 371 (2005).




II.  Factual Background and Analysis

The Veteran presented to a VA medical facility in September 
2005 for the purpose of establishing care.  He reported 
having chronic ringing in the ears which worsened recently.  
The impression was tinnitus, among other conditions.

The Veteran was subsequently afforded a VA audiometric 
evaluation in October 2005.  He reported having intermittent, 
bilateral tinnitus at the time of the examination, as well as 
occasional "aurl" aching and pressure.  He also provided a 
past history significant for noise exposure in service and in 
his civilian employment working at a "plant."  He denied 
wearing ear protection at the time of the examination.  
Audiometric testing revealed normal hearing bilaterally with 
"excellent" speech discrimination scores.  The Veteran was 
also encouraged to wear ear protection as much as possible 
since he still worked in a "high-noise environment."

VA administered a Compensation and Pension (C&P) examination 
in connection with the current claim in February 2006.  The 
Veteran reported having bilateral tinnitus since 1993 and 
indicated that he experienced this problem three to four 
times per day for up to one hour.  The Veteran described the 
sound as a "high frequency jet engine whining."  
Audiometric testing revealed normal hearing bilaterally.  
With regard to the etiology of the Veteran's tinnitus, the 
examiner noted:

[T]he patient is a very poor historian 
regarding the information and without 
resorting to mere speculation, the 
examiner cannot make a comment to 
resolve this issue regarding 
intermittent tinnitus, since hearing 
loss is not present.

Also associated with the claims file is a private audiology 
report dated April 2007.  The Veteran indicated that he was 
exposed to jet engines while serving four years in Air 
Force.  The Veteran expressed his own opinion that his 
hearing began decreasing at that time.  He described his 
bilateral tinnitus as a constant whine, and reported a 14-
year, post-service history of working as a machine operator.  
Audiometric testing revealed normal hearing bilaterally with 
"excellent" speech discrimination scores.  

In the Veteran's November 2007 substantive appeal, he 
expressed his belief that his tinnitus began in service 
while working on the flight line.  In particular, the 
Veteran stated that there was "constant" noise on the 
flight line from running jet engines as well as from other 
aircraft and machinery.  The Veteran acknowledged wearing 
"muffs" on his ears at that time, but indicated that "the 
noise is so intense that it didn't really make much 
difference whether you had on muffs or not."

Resolving all doubt in the Veteran's favor, the Board finds 
that service connection for tinnitus is warranted in this 
case.  Specifically, the Veteran stated in his November 2007 
substantive appeal that the ringing in his ears began in 
service and continued (at least intermittently) thereafter.  
According to Charles v. Principi, 16 Vet. App. 370, 374 
(2002), the Veteran is competent to provide lay evidence of 
his experiencing ringing in the ears since service.  
Furthermore, in accordance with Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir., 2006), the Board concludes that the lay 
evidence presented by the Veteran concerning his continuity 
of symptoms after service is credible and ultimately 
competent, regardless of the lack of contemporaneous medical 
evidence.  

The Board is aware that the Veteran self-reported a history 
of post-service occupational noise exposure working as a 
machine operator in a plant.  However, the Board cannot 
reasonably disassociate the nature or severity of the 
Veteran's in-service tinnitus from other complaints of 
tinnitus during other post-service experiences.

Accordingly, the Board finds that the Veteran's contentions 
that he experienced ringing in his ears since service to be 
competent and credible and therefore affords them great 
probative weight.  Thus, resolving all doubt in the Veteran's 
favor, service connection for tinnitus is granted.  See 38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

In reaching these conclusions, the Board has applied the 
benefit-of-the-doubt doctrine.  38 U.S.C.A. 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 
(1991); Alemany v. Brown, 9 Vet. App. 518 (1996).  

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  In this case, 
the Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.


ORDER

Service connection for tinnitus is granted, subject to the 
law and regulations governing payment of monetary benefits.  


____________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


